Exhibit 10.1
 
SETTLEMENT AGREEMENT
 
This Settlement Agreement (this "Settlement Agreement") is entered into this
19th day of April, 2010 by and between Iconic Brands, Inc. (the "Company") and
Double U Master Fund LP (the "Lender") the Company and the Lender may sometimes
be referred to herein singularly as a "Party," or collectively as, the
"Parties".
 
RECITALS
 
WHEREAS, the Company entered into certain Unsecured Promissory Notes (each a
"Note" and collectively the "Notes") with the Lender as set forth below;
 
WHEREAS, the Company is unable to satisfy the terms of the Notes in accordance
with the understanding between the Parties;
 
WHEREAS, the Parties desire to resolve and settle any issues regarding
performance of the terms of the Notes.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the releases and mutual promises contained
herein and for other good and valuable consideration exchanged between the
Parties, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree to the terms set forth in this Settlement Agreement.
 
1.0          SETTLEMENT
 
1.1   In full and complete settlement of all claims and in exchange for the
release and waiver by the Parties set forth in Section 3 of this Settlement
Agreement, the Lender agrees to exchange the following Notes for shares of the
Company's common stock as set forth below:
 
$100,000 Promissory Note dated December 18, 2009
 
The Company shall issue 1,000,000 shares of common stock in full satisfaction
the Notes. Additionally the Company shall Issue the Lender a Warrant (the
"Warrant") to purchase 1,000,000 shares of Common stock from the Company at an
exercise price of $0.20 per share, for a period of Three (3) years from the date
of this Settlement Agreement.
 
1.2   This Settlement Agreement will finally settle and resolve, among other
things, all claims of whatever nature asserted or which could have been asserted
by the Parties related to the Notes.
 
 
 

--------------------------------------------------------------------------------

 
 
2.0   COMPROMISE
 
2.1    The Parties agree and acknowledge that this Settlement Agreement is the
result of a compromise and will never be construed as an admission by either
Party of any liability, wrongdoing, or responsibility on the part of any Party
or on the part of any of the Parties' predecessors, successors, assigns, agents,
parents, subsidiaries, affiliates, officers, directors, or employees. In fact,
each Party expressly denies any such liability, wrongdoing or responsibility.
 
3.0   RELEASE
 
3.1    In consideration hereof, and upon issuance of the common shares by the
Company, the Company, its predecessors, successors, parents, direct
subsidiaries, indirect subsidiaries, affiliates, assigns, heirs, agents, and
attorneys hereby release and forever discharge the Lender and all his
predecessors, successors, parents, direct subsidiaries, indirect subsidiaries,
affiliates, assigns, agents, attorneys, directors, officers, employees, and
shareholders from and against all actions, causes of action, claims, suits,
debts, damages, judgments, liabilities, and demands whatsoever, whether matured
or unmatured, whether at law or in equity, whether before a local, state or
federal court or state or federal administrative agency, tribunal, or commission
regardless of location, and whether now known or unknown, liquidated or
unliquidated, that the Company now has or may have had, or thereafter claims to
have, regarding the issues arising out of, or related to the Note, on behalf of
itself, or any other person or entity, as set forth herein.
 
3.2    The Lender, their predecessors, successors, parents, direct subsidiaries,
indirect subsidiaries, affiliates, assigns, heirs, agents, and attorneys hereby
release and forever discharge the Company and all his predecessors, successors,
parents, direct subsidiaries, indirect subsidiaries, affiliates, assigns,
agents, attorneys, directors, officers, employees, and shareholders from and
against all actions, causes of action, claims, suits, debts, damages, judgments,
liabilities, and demands whatsoever, whether matured or unmatured, whether at
law or in equity, whether before a local, state or federal court or state or
federal administrative agency, tribunal, or commission regardless of location,
and whether now known or unknown, liquidated or unliquidated, that the Lender
now has or may have had, or thereafter claims to have, regarding the issues
arising out of, or related to the Note, on behalf of itself, or any other person
or entity, as set forth herein
 
4.0   CONFIDENTIALITY
 
4.1   The Parties further agree not to disclose the contents of this Settlement
Agreement or the fact of this settlement or any matters pertaining to this
settlement unless such disclosure is (i) lawfully required by any governmental
agency; (ii) otherwise required by law; (iii) otherwise necessary to banking
institutions and credit agencies; or (iv) necessary in any legal proceeding in
order to enforce any provisions of this Settlement Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.0   MISCELLANEOUS TERMS AND CONDITIONS
 
5.1   This document contains the complete Settlement Agreement between the
Parties related to the subject matter hereof.
 
5.2   The recitals above are hereby incorporated by reference as though fully
set forth herein.
 
5.3   This Settlement Agreement may be executed in identical counterparts, each
of which shall constitute an original and all of which shall constitute one and
the same Settlement Agreement. Fax and PDF copies shall be deemed originals for
all purposes.
 
5.4    This Settlement Agreement may be modified only by a written document
signed by the Parties. No waiver of this Settlement Agreement or of any of the
promises, obligations, terms, or conditions hereof will be valid unless it is in
writing and signed by the Party against whom the waiver is to be enforced.
 
5.5    This Settlement Agreement shall be binding upon the Parties thereto,
their predecessors, successors, parents, subsidiaries, affiliates, assigns,
agents, directors, officers, employees, and attorneys. Each of the signatories
of this Settlement Agreement represents and warrants that he/she is authorized
to execute this Settlement Agreement and to bind the Party for which he/she
signs.
 
5.6    Each of the Parties represents and warrants to the other that (i) the
execution, delivery, and performance of this Settlement Agreement have been duly
authorized by all necessary corporate action; (ii) the person(s) executing this
Settlement Agreement and the consent to the dismissal, as the case may be, on
its behalf are fully authorized to do so; and (iii) to the extent that any
approval or authorization is necessary for the valid and lawful execution,
delivery, and performance of this Settlement Agreement, such approval or
authorization has been obtained.
 
5.7    The Agreement and Acceptance of the Lender and its execution of this
Settlement Agreement is only in effect if all other debtors agree at the current
juncture to the same terms and actions regarding Settlement, in the absence of
such action by the other debtors, then the Agreement is void.
 
[Remainder of page intentionally left blank; signature page to follow.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF. the parties have duly executed and delivered Settlement
Agreement and Release effective us of the date first above written.
 
 
 
[iconicsign.gif]


 